NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DEMETRIUS A. WILSON, AKA Demetrius No. 21-15583
Antwon Wilson,
                                   D.C. No. 4:19-cv-00257-RCC
             Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JEFFREY ALVAREZ, Director of C.H.S.
Medical at Maricopa County, individual and
official capacity; MARICOPA COUNTY,
Maricopa County Hospital/Jail; KAROLE
DAVIS, Surgeon at Maricopa County
Hospital, individual and official capacity;
ERIC THOMAS, Surgeon at Maricopa
County Hospital, individual and official
capacity; ANUPAMA BALAJI, Medical
Provider at Maricopa County Jail, individual
and official capacity; JOSEPH M. ARPAIO,
Sheriff over Maricopa County Jail, individual
and official capacity; LAYLA SHANAH,
Surgeon at Maricopa County Hospital,
individual and official capacity; MEREDITH
HEBERER, Surgeon at Maricopa County
Hospital, individual and official capacity;
MARGARET SALAS, Provider at A.D.O.C.
Tucson/Manzanita, individual and official
capacity; NATALIE BELL, Provider at
A.D.O.C. Tucson/Rincon, individual and
official capacity; ALICE WARREN,
Provider at A.D.O.C. Tucson/Whetstone,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
individual and official capacity; MARICOPA
COUNTY HOSPITAL, Institution, Maricopa
County Hospital Integrated Health System;
STATE OF ARIZONA, Institution of
Arizona; SUPERIOR COURT OF
ARIZONA IN MARICOPA COUNTY,
Court/Judge, Institution; MARICOPA
CORRECTIONAL HEALTH SERVICE
ADMINISTRATION, Maricopa Correctional
Health Service Administration, Institution,
Maricopa County Jail; ARIZONA
DEPARTMENT OF CORRECTION
CORIZON HEALTH, Institution; CORIZON
MEDICAL, Institution, Corizon Medical
A.D.O.C.; MARICOPA COUNTY JAIL,
Institution; CHARLES RYAN, Director of
A.D.O.C., individual and official capacity;
TRACY NOLAN, Corizon Administration
Institution, Arizona department Corrections,
individual and official capacity; KAREY
WITTY, Corizon Administration Institution,
Arizona department Corrections, individual
and official capacity; B. ANDERSON
FLATT, Corizon Administration Institution,
Arizona department Corrections, individual
and official capacity; AYODEJI LADELE,
Regional Medical Director for Corizon,
individual and official capacity; SALAZAR,
Doctor, Tucson Corizon, individual and
official capacity; DAVID SHINN, Director,
in his official capacity only,

               Defendants-Appellees.

                  Appeal from the United States District Court
                           for the District of Arizona
                   Raner C. Collins, District Judge, Presiding




                                       2                         21-15583
                           Submitted February 15, 2022**
                             San Francisco, California

Before: FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Arizona state prisoner Demetrius A. Wilson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Wilson failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his serious medical needs. See id. at 1060-61 (holding

deliberate indifference is a high legal standard requiring a defendant be aware of

and disregard an excessive risk to an inmate’s health).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          3                                       21-15583